Case: 13-10050     Date Filed: 08/26/2013   Page: 1 of 5


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                    No. 13-10050
                                Non-Argument Calendar
                              ________________________

                        D.C. Docket No. 1:12-cv-20946-JEM

LARRY HENDRIX,
Similarly situated inmates,

                                                                  Plaintiff-Appellant,

                                         versus

KENNETH TUCKER,
LARRY MAYO,
In their individual and official capacities,

                                                              Defendants-Appellees.

                              ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (August 26, 2013)

Before DUBINA, HULL and MARTIN, Circuit Judges.

PER CURIAM:
                 Case: 13-10050       Date Filed: 08/26/2013        Page: 2 of 5


       Larry Hendrix, a Florida prisoner proceeding pro se, sued Larry Mayo,

Warden of the Everglades Correctional Facility, and Kenneth Tucker, Secretary of

the Florida Department of Corrections, (collectively, defendants) in their individual

and official capacities for damages and injunctive relief under 42 U.S.C. § 1983.

Hendrix’s suit claims that the defendants discriminated between similarly situated

inmates in awarding “gain time.”

       The district court dismissed Hendrix’s claim for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii). Of importance here, the district court found

that Hendrix “fail[ed] to state any facts . . . that would make it appear even

remotely plausible that the named defendants could be held liable . . . under the

controlling standards for supervisory liability.” Hendrix timely filed a notice of

appeal. 1

       We are also aware that Hendrix previously made a similar claim in state

court in a Petition for Writ of Mandamus, which the state court denied.

                                                I.

       We review de novo a district court’s sua sponte dismissal of a complaint for

failure to state a claim under § 1915(e)(2)(B)(ii), viewing the allegations in the


1
  Hendrix raises two arguments on appeal. First, he argues that his complaint sufficiently stated
a claim that his constitutional rights were violated because he was treated differently from
similarly situated individuals. Second, he argues that the defendants could be held liable under
the theory of supervisory liability. Because the issue of supervisory liability was central to the
district court’s decision and is determinative in this case, we need not consider Hendrix’s first
argument.
                                                 2
               Case: 13-10050      Date Filed: 08/26/2013     Page: 3 of 5


complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003).

      Section 1915 provides, in relevant part, that a court shall dismiss a prisoner’s

case at any time if the court determines that the action or appeal “fails to state a

claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). The

language in this subsection “tracks the language of Federal Rule of Civil Procedure

12(b)(6), and we will apply Rule 12(b)(6) standards in reviewing dismissals under

section 1915(e)(2)(B)(ii).” Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.

1997). Thus, to survive § 1915(e)(2)(B)(ii), “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)

(quotation marks omitted). In civil rights cases, “[m]ore than mere conclusory

notice pleading is required . . . . A complaint will be dismissed as insufficient

where the allegations it contains are vague and conclusory.” Gonzalez v. Reno,

325 F.3d 1228, 1235 (11th Cir. 2003) (quotation marks and alteration omitted).

       “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                            II.

      After careful consideration, we conclude that the district court did not err in

dismissing Hendrix’s claim under § 1915(e)(2)(B)(ii) because the complaint did


                                            3
               Case: 13-10050     Date Filed: 08/26/2013    Page: 4 of 5


not “contain sufficient factual matter, accepted as true, to state a claim to relief”

against the defendants, based on a theory of supervisory liability.

      Supervisors can be held “liable under . . . § 1983, for the unconstitutional

acts of [their] subordinates if [they] personally participated in the allegedly

unconstitutional conduct or if there is a causal connection between [their] actions .

. . and the alleged constitutional deprivation.” Douglas v. Yates, 535 F.3d 1316,

1322 (11th Cir. 2008) (quotation marks omitted). A plaintiff may establish a

causal connection by showing that: (1) “a history of widespread abuse puts the

responsible supervisor on notice of the need to correct the alleged deprivation and

he fail[ed] to do so”; (2) “the supervisor’s improper custom or policy le[d] to

deliberate indifference to constitutional rights”; or (3) “facts support an inference

that the supervisor directed the subordinates to act unlawfully or knew that the

subordinates would act unlawfully and failed to stop them from doing so.” Id.

“The standard by which a supervisor is held liable in her individual capacity for the

actions of a subordinate is extremely rigorous.” Doe v. School Bd. of Broward

County, Fla., 604 F.3d 1248, 1266 (11th Cir. 2010) (quotation marks omitted).

      Even if Hendrix’s complaint is construed liberally, see Tannenbaum, 148

F.3d at 1263, it was insufficient to support supervisory liability, see Douglas, 535

F.3d at 1322. Hendrix’s amended complaint alleges two potential grounds for

supervisory liability.


                                           4
               Case: 13-10050     Date Filed: 08/26/2013   Page: 5 of 5


      First, Hendrix attempts to establish a causal connection by arguing that the

defendants were “on notice of the need to correct the alleged deprivation and

[they] fail[ed] to do so.” See Douglas, 535 F.3d at 1322. Hendrix asserts that the

defendants were on notice because they were aware of his administrative

grievances and state court litigation. However, “[t]he deprivations that constitute

widespread abuse sufficient to notify the supervising official must be obvious,

flagrant, rampant and of continued duration, rather than isolated occurrences.”

Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999). And, as demonstrated

by, for example, the outcome of the state court litigation, which determined that

Hendrix’s claims had no merit, there was not “obvious, flagrant, [and] rampant”

abuse here, sufficient to support supervisory liability.

      Second, Hendrix’s complaint states there is “a long standing policy, practice,

and custom of treating similarly situated prisoners differently in this application of

gain time.” See Douglas, 535 F.3d at 1322. However, Hendrix does not plead any

specific facts to support this conclusory statement. Hendrix’s “vague and

conclusory” statements are insufficient to support supervisory liability. See

Gonzalez, 325 F.3d at 1235 (quotation marks omitted).

      AFFIRMED.




                                           5